J-A06004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE ALTMAN LAW FIRM, LLC                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

V.L. LAURIE WILLIAMS

                                                     No. 2525 EDA 2016


               Appeal from the Order Entered August 4, 2016
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2015-07155-CT


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                               FILED MAY 31, 2017

      Appellant, The Altman Law Firm, LLC (“the Law Firm”), sued a former

client, Appellee, V.L. Laurie Williams, alleging that she had failed to pay her

fees. A panel of arbitrators found in favor the Law Firm, but for only

$15,000, or slightly less than half of the amount the Law Firm requested.

The Law Firm appealed the arbitration award to the Court of Common Pleas.

After a bench trial, the court found in favor of the Law Firm, but reduced the

award even further, to the amount of $6,400.

      The Law Firm did not file a timely motion for post-trial relief, resulting

in the waiver of issues the Law Firm desired to pursue on appeal. Twenty-

two days after judgment was entered, the Law Firm filed a motion

requesting post-trial relief nunc pro tunc. The trial court denied the motion,

and this timely appeal followed.
J-A06004-17


        On appeal, the Law Firm argues that the trial court erred in denying it

permission to file a post-trial motion nunc pro tunc. Nunc pro tunc relief is

an exception to the general rule that deadlines are absolute. See Union

Elec.    Corp.   v.   Bd.   Of   Prop.   Assessments,        Appeals     &   Review

of Allegheny Cty., 746 A.2d 581, 584 (Pa. 2000). As such, it is restricted

to cases where “extraordinary circumstances” have caused a litigant to lose

an important right. Id. (citation omitted).

        We review the denial of nunc pro tunc relief for an abuse of the trial

court’s discretion. See Vietri ex rel. Vietri v. Delaware Valley High

School, 63 A.3d 1281, 1284 (Pa. Super. 2013). “An abuse of discretion

occurs when a trial court, in reaching its conclusions, overrides or misapplies

the law, or exercises judgment which is manifestly unreasonable, or the

result of partiality, prejudice, or ill will.” Id. (citation omitted).

        “Generally, in civil cases [nunc pro tunc relief] is granted only where

there was fraud or a breakdown in the court’s operations through a default

of its officers.” Union Elec. Corp., 746 A.2d at 584 (citation omitted).

However, such relief is also available in circumstances where the movant

demonstrates that (1) the deadline was missed due to “nonnegligent

circumstances,” (2) the required filing was made shortly after the deadline

expired, and (3) the opposing party was not prejudiced by the delay. Vietri,

63 A.3d at 1284 (citation omitted).




                                         -2-
J-A06004-17


      Here, the Law Firm asserts that hip surgery incapacitated its attorney,

Jonathan F. Altman, Esquire, shortly after the end of trial, and he was not

able to return to his office until after the deadline for filing post-trial motions

had expired. The trial court concluded that this excuse did not constitute

“nonnegligent circumstances:”

      Instantly, Appellant has not claimed that counsel’s surgery was
      unforeseen. Nor has it provided any information that counsel
      attempted to arrange for substitute counsel to attend to his
      cases during his post-surgery recovery. Thus, Appellant has
      established neither fraud, nor a breakdown in the court’s
      operations,     nor    non-negligen[t]       happenstance causing
      Appellant’s failure to timely file post-trial motions.

Trial Court Opinion, 10/4/16, at 3.

      This Court has consistently held that where counsel was absent from

his office for an extended period, but failed to make arrangements to cover

his professional obligations, nunc pro tunc relief was not appropriate. See,

e.g., Freeman v. Bonner, 761 A.2d 1193, 1196 (Pa. Super. 2000); In re

Interest of C.K., 535 A.2d 634, 639 (Pa. Super. 1987). The Law Firm

attempts to distinguish these cases by noting that they involved the illnesses

of family members of counsel, and not the disability of counsel themselves.

      We find this distinction unavailing. While there may be some weight to

the argument that an unexpected incapacitation of counsel himself is more

conducive to a finding of non-negligent circumstances, the Law Firm has not

argued that counsel’s hip surgery was an emergency surgery. Indeed, the

Law Firm does not challenge the trial court’s observation that the Law Firm


                                       -3-
J-A06004-17


did not claim that counsel’s surgery was unforeseen. As a result, we cannot

conclude that the trial court abused its discretion when it denied the Law

Firm nunc pro tunc relief.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2017




                                     -4-